Citation Nr: 9901753	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
August 1994.




The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim.

The case was previously before the Board in January 1997 and 
was remanded to the RO for additional evidentiary 
development.  Following attempted compliance with the Boards 
directives on Remand, the RO has continued the denial of the 
veterans claim and the veteran has continued his appeal.  
The case is now returned to the Board.


REMAND

Preliminary review of the veterans service medical records 
reveals  an entirely unremarkable enlistment examination in 
March 1990.  The remainder of service medical records are 
entirely negative for any indication of treatment, 
complaints, or diagnosis of any lung disorder.  On separation 
examination, in June 1994, the veteran had no pertinent 
complaints, and findings for the lungs and chest were 
reported as normal.

On VA examination in October 1994, the veteran gave a history 
of having been told of an abnormal looking chest X-ray study 
with a spot on the left lung, which he claimed was taken 
while he was stationed in Germany.  The veteran also gave a 
history of an episode of sharp chest pain with shortness of 
breath lasting 10 to 15 minutes, which had occurred twice but 
not since returning from Germany.  On examination, he 
reported no shortness of breath and indicated he was a non-
smoker.  On examination, the lungs were clear to auscultation 
and percussion bilaterally.  It was also reported under the 
diagnostic clinical test results portion of the examination 
report that the chest X-ray study was normal.  However, under 
the assessment portion of the examination report, it was 
stated that the results of the official chest X-ray study 
should be obtained.

As noted in the introduction hereinabove, this case was 
previously remanded by the Board in January 1997.  At that 
time, the Board noted that it was unclear whether the VA 
examiner, in October 1994, was referring to the veterans X-
ray study in service or to his VA X-ray study in October 
1994, when the comment was made that the official chest X-ray 
study should be obtained.  In order to clarify the matter, 
the Board remanded the case so that any chest X-ray studies 
performed during the veterans service could be obtained, and 
so that the October 1994 VA X-ray study could also be 
obtained.  The Board further instructed that after any such 
records were obtained, the RO should determine whether any 
additional medical examination was necessary, and if so it 
should be so scheduled.

The Board notes that following the January 1997 remand, the 
RO attempted to obtain any X-ray studies performed during the 
veterans service by contacting the service department.  
However, all such attempts were unsuccessful.  The Board must 
now conclude that the reported X-ray study in service, if it 
existed at all, can not be located and any further effort in 
this regard would be futile.  The RO did, however, 
successfully locate the October 1994 X-ray study report from 
the veterans VA examination.  This report indicated that 
films of the veterans chest demonstrated an intact rib cage 
and normal heart size.  It was also noted that there may be 
pleural scarring in the right apex but with no evidence of 
active pulmonary infiltrate.  The impression was that of 
probable scarring of the right lung apex with no active 
infiltrate.

The RO reviewed the October 1994 X-ray study and determined 
that the veterans lungs were normal and therefore, continued 
the denial of the veterans claim.

The veterans representative has requested that the actual X-
Ray film from the October 1994 VA examination be obtained and 
associated with the record; however, it would appear that 
interpretation of the film in conjunction with an examination 
of the veteran will be sufficient for consideration of the 
veterans claim.

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  If the veteran has no current 
disability, the claim is not well grounded and there is no 
duty to assist him in the development of relevant evidence.  
Caluza, supra.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 142-143 (1992)  (Service connection may be granted 
for a chronic, not acute, disease or disability); and Brammer 
v. Derwinski, 3 Vet. App. 223 (1992)  (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such injury resulted in a present disability).

Applying these standards to the case at hand, the Board notes 
that it is unclear from the medical evidence in the record 
whether there is a current disability and, if there is one, 
whether it was causally related to the veterans service.  
The RO has made a medical determination that the October 1994 
X-ray study of the veteran did not indicate any current 
disability.  The Board, however, finds that such a 
determination is a medical question, which should be 
evaluated by a competent medical authority.  The Board cannot 
substitute its own unsubstantiated opinion for medical 
evidence in order to reach one of the above conclusions as to 
current disability and nexus to service.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, without 
deciding at this time, whether the claim is well grounded, 
the Board is of the opinion that development of further 
medical evidence is needed under the particular facts of this 
case in order to determine whether the veteran has any 
current disability, and if so, whether there is any nexus to 
the veterans service.

Without an adequate factual record, the Board is unable to 
satisfy the statutory requirement that it articulate adequate 
reasons and bases for its decisions. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Where the record before 
the Board is inadequate, a remand is required.  Green v. 
Derwinski, 1 Vet. App. 171 (1991).  See also 38 C.F.R. 
§§ 4.2, 19.9 (1997).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his claimed 
disorder.  The RO should request the 
veteran to furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA medical 
records, not already on file, which may 
exist and incorporate them into the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist, in order to 
ascertain whether he has any current lung 
disorder, and if so, the nature and 
etiology thereof.  All indicated tests 
and studies should be performed.  The 
examiner is requested to review the 
actual X-ray film from the veterans 
October 1994 examination as part of 
his/her review.  If any current lung 
disorder is diagnosed, the examining 
physician is requested to provide a 
written medical opinion, based upon a 
review of the material contained in the 
claims file as well as the current 
examination of the veteran, regarding the 
etiology of all the noted symptoms and 
clinical findings, and whether they are, 
as likely as not, etiologically related 
to the veteran's service which extended 
from August 1990 to August 1994.  It is 
imperative that the claims folder, to 
include this remand and any additional 
material obtained pursuant to this 
remand, should be made available to the 
examiner prior to the examination.  All 
findings, opinions, and bases therefor 
should be set forth in detail.

3.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

4.  The RO should carefully review the 
claims file to ensure that all 
development requested above has been 
completed.  Any additional development 
required should be undertaken.  
Afterwards, the RO should again review 
the entire record.  If any determination 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
